Citation Nr: 0806877	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to May 
1960 and from October 1984 to May 1998.  He also had service 
in the Army National Guard.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  

The Board issued a decision in this case in February 2007 
that denied service connection for a psychiatric disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in October 2007 
that vacated the Board's decision and remanded the case for 
further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the veteran was treated for 
depression during service and that his May 1998 separation 
examination showed a diagnosis of depression/mood disorder 
and indicated he was then being treated with Zoloft.  On a VA 
psychiatric compensation examination in May 1999, the 
examiner diagnosed memory loss and stated that the veteran 
appeared to have some depression that could account for his 
memory loss.  The Board remanded the case in February 2006 to 
obtain a VA compensation examination with a medical opinion 
regarding the likelihood that any current psychiatric 
disorder was related to the psychiatric manifestations noted 
in service.  A psychiatric examination was obtained in 
August 2006.  The examiner diagnosed depressive disorder and 
indicated that the veteran's symptoms had persisted for 
years.  However, he stated he was unable to provide the 
requested nexus opinion without resorting to speculation.  

The Joint Motion determined that the August 2006 examiner's 
comments were "equivocal and do not answer the Board's 
February 2006 remand, i.e., whether it is at least as likely 
as not that the appellant's current depressive disorder is 
related to a disease, injury, or events in service."  Citing 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the Joint 
Motion stated that, "the Board should obtain clarification 
or seek another opinion as to whether it was at least as 
likely as not that the appellant's in-service depression is 
related to his current depressive disorder."  Therefore, a 
remand is required to request another examination with a 
medical opinion.  

The Joint Motion also noted that the Board's February 2007 
decision had failed to properly consider the veteran's 
assertions to the August 2006 VA examiner "that he had felt 
depressed since 1994 or 1995," and "to address this lay 
evidence in the context of whether it establishes continuity 
of symptomatology."  The Joint Motion referred to 38 C.F.R. 
§ 3.303(b) in this regard.  

The appellant is hereby notified that it is his 
responsibility to report for the examination that will be 
scheduled and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to furnish the names 
and addresses of all health care 
providers who have examined or treated 
him for a psychiatric disorder since May 
2004.  After obtaining any needed signed 
authorization forms, request copies of 
all medical records identified by the 
veteran.  

2.  Then, schedule the veteran for a 
psychiatric examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should provide an 
opinion as to the likelihood (50 percent 
probability or greater) that any current 
psychiatric disorder is related to the 
appellant's in-service depression.  The 
opinion should be supported by 
appropriate rationale.  

3.  Then, readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, including 
consideration of 38 C.F.R. § 3.303(b).  
If the benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a Supplemental Statement 
of the Case and give them opportunity to 
respond thereto.  Then, return the case 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



